Case 6:20-cv-00027-NKM-RSB Document 5 Filed 07/14/20 Page 1 of 3 Pageid#: 91




                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION


 KIMBERLY HARTMAN,

                Plaintiff,

 v.
                                                    Case No.: 6:20CV00027 (NKM)
 CENTRA HEALTH, INC. et al.,

                Defendant.


                            DEFENDANT WESLEY GILLESPIE’S
                        MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Wesley Gillespie

(hereinafter “Defendant” or “Mr. Gillespie”) moves the Court to dismiss with prejudice the

Complaint filed against him (Dkt. 1) by Plaintiff Kimberly Hartman (“Plaintiff”). As set forth in

Defendant’s Memorandum in Support of his Motion to Dismiss, Plaintiff’s Complaint as to

Defendant fails to state a claim on which relief can be granted and should be dismissed with

prejudice.

       WHEREFORE, Defendant Wesley Gillespie respectfully requests that this Court enter an

order granting his motion and dismissing with prejudice in its entirety the Complaint against him,

and such additional and further relief as the Court deems just and proper.

Dated: July 14, 2020                         WESLEY GILLESPIE
                                             By counsel:

                                             /s/ Eric P. Burns
                                             Eric P. Burns, VSB #76554
                                             WILSON ELSER MOSKOWITZ
                                             EDELMAN & DICKER, LLP




                                                1
Case 6:20-cv-00027-NKM-RSB Document 5 Filed 07/14/20 Page 2 of 3 Pageid#: 92




                                   8444 Westpark Drive, Suite 510
                                   McLean, Virginia 22102
                                   (703) 245-9300
                                   (703) 245-9301 (Fax)
                                   eric.burns@wilsonelser.com
                                   Counsel for Defendant Wesley Gillespie




                                     2
Case 6:20-cv-00027-NKM-RSB Document 5 Filed 07/14/20 Page 3 of 3 Pageid#: 93




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on July 14, 2020 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.

                                            /s/ Eric P. Burns
                                            Eric P. Burns, VSB #76554
                                            WILSON ELSER MOSKOWITZ
                                            EDELMAN & DICKER, LLP
                                            8444 Westpark Drive, Suite 510
                                            McLean, Virginia 22102
                                            (703) 245-9300
                                            (703) 245-9301 (Fax)
                                            eric.burns@wilsonelser.com
                                            Counsel for Defendant Wesley Gillespie




                                               3
